Citation Nr: 0406569	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1969 to March 1971.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's request to 
reopen a claim for bilateral hearing loss.  The veteran 
submitted a timely notice of disagreement in February 2002.  
Following issuance of a statement of the case in April 2002, 
the veteran's timely substantive appeal was received in June 
2002.

In his June 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  The veteran later requested a hearing 
before the Board by videoconference.  The requested 
videoconference Board hearing was conducted in July 2003 by 
the undersigned Veterans Law Judge.

The reopened claim of entitlement to service connection for 
bilateral hearing loss disability is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you, the veteran, if further action is required on 
your part.


FINDINGS OF FACT

1.  Service connection for loss of hearing was denied, on the 
basis that there was no evidence of hearing loss, by a rating 
decision in May 1971.

2.  The veteran initiated, but did not perfect and appeal 
from the May 1971 rating, and that decision is final.

3.  Audiologic evidence obtained since May 1971 discloses 
that the veteran has a hearing loss disability as defined for 
VA purposes.

4.  The evidence associated with the record since the May 
1971 decision bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant; this evidence must be considered in 
order to fairly decide the merits of this claim under 
currently-applicable laws and regulations.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim received in October 2000, the veteran sought to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The veteran contends that his 
ability to hear began diminishing in service and has 
continued to diminish since that time.  

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that new and material 
evidence has been submitted to reopen the claim is fully 
favorable to the veteran, and further discussion of the 
application of the VCAA to this claim is not required. 

Analysis

By a rating decision issued in May 1971, the RO denied a 
claim of entitlement to service connection for hearing loss, 
on the basis that the veteran's hearing at the time of 
service discharge examination was normal.  The veteran 
disagreed with the determination.  VA audiologic examination 
conducted in July 1972 disclosed essentially normal hearing 
acuity bilaterally, and the RO confirmed the denial of 
service connection for hearing loss in August 1972.  No 
timely substantive appeal was received, and the May 1971 
rating decision became final.

By a claim submitted in October 2000, the veteran requested 
to reopen his claim for service connection for bilateral 
hearing loss.  Although the prior denial of the veteran's 
claim for service connection for hearing loss is final, the 
veteran may reopen the claim if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The veteran contends that he has 
submitted such evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although 38 C.F.R. § 3.156, as in effect prior to August 
2001, and as applicable in this case, since the veteran 
submitted his claim in October 2000, does not identify the 
qualities evidence must have to be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," the evidence should reasonably "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence of record at the time of the May 1971 denial of 
service connection for hearing loss included only the 
veteran's service clinical records, which showed that, 
although the veteran had changes in his hearing acuity while 
in service, no hearing loss was noted on separation 
examination, and VA audiologic examination conducted in July 
1972 which disclosed essentially normal hearing.  

Evidence obtained since the May 1971 rating decision became 
final includes VA outpatient clinical records dated in 
November 2000.  Those clinical records disclose asymmetric 
hearing loss with speech discrimination of 28 percent in the 
right ear and 96 percent in the left ear.  The audiology 
examiner concluded that the veteran had mixed hearing loss, 
etiologically a combination of otosclerosis and noise induced 
hearing loss.  

The veteran also submitted written statements and provided 
testimony at a personal hearing conducted in September 2002, 
and at a videoconference hearing before the Board conducted 
in July 2003.  At each hearing, he testified regarding an 
incident in service which the veteran claimed damaged his 
hearing.  In addition, the veteran submitted private clinical 
records which establish that a hearing loss disability as 
defined for VA purposes is present.

This evidence is new, in that no medical diagnosis of a 
hearing loss disability was previously of record.  As such, 
new and material evidence to reopen the claim has been 
received.  The request to reopen the claim of entitlement to 
service connection for bilateral hearing loss must be 
reopened.

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  In this case, the clinical 
evidence includes two VA opinions.  One opinion, dated in 
November 2000, indicates that the veteran's hearing loss is 
etiologically related to otosclerosis and to noise-induced 
hearing loss.  The October 2002 opinion states that the 
veteran's tinnitus was related to an incident in service 
involving excessive noise, but his hearing loss was not.  
These opinions appear at least somewhat contradictory, and 
further explanation of those opinions is required before the 
Board is able to make a decision on appellate review.  
Therefore, further development is required, and is addressed 
in the REMAND below.


ORDER

New and material evidence having been received, the request 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss is granted; the appeal is granted to 
this extent only.


REMAND

The medical evidence of record, including VA opinions dated 
in November 2000 and in October 2002, appear somewhat 
contradictory.  REMAND to reconcile these opinions and to 
provide more complete rationale for the opinions expressed is 
required.
 
Also, because the courts have determined subsequent to the 
RO's decisions in this case that a claimant must be provided 
with explicit notice of enactment of the VCAA and all 
provisions of that Act, the record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be advised of 
the evidence required to substantiate 
his claim for service connection for a 
bilateral hearing loss disability.  In 
particular, the veteran should be 
advised that clinical evidence or 
other evidence supporting his 
contention that his hearing loss 
disability began in service and was 
present continuously after service or 
proximate to service or medical 
opinion relating hearing loss 
disability to his service would assist 
him to substantiate his claim.  The 
veteran should again be advised of his 
responsibilities under the Act, and of 
VA's duties and responsibilities.  

2.  The veteran should be afforded 
another opportunity to submit 
alternative evidence regarding the 
onset and etiology of hearing loss 
disability.  He should be advised that 
any evidence of hearing loss proximate 
to service would be relevant.  The 
veteran should be advised of any types 
of alternative evidence, including 
statements regarding his hearing for 
purposes of insurance, education, or 
employment, or statements from co-
workers or employers, which might 
assist in substantiating the claims.  

3.  The veteran's VA clinical records 
at the Lexington, Kentucky VA Medical 
Center from October 2002 to the 
present, and records from any other VA 
facility the veteran identifies as 
having treated him since October 2002, 
should be obtained.  

4.  The veteran should be asked to 
state whether he has obtained any 
private (non-VA) medical treatment 
since October 2002.  If so, the 
identified private medical records 
should be obtained.  

5.  After the development described 
above is completed, the veteran should 
be afforded audiologic examination as 
necessary to determine the etiology 
and onset of his current hearing loss 
disability.  The examiner should be 
requested to obtain a history of the 
veteran's post-service noise exposure.  
The examiner should review relevant 
portions of the claims folder, to 
include the service medical records 
and post-service VA and private 
clinical records related to the 
veteran's hearing acuity.  All 
indicated tests and studies should be 
performed.  The examiner should review 
and comment on November 2000 and 
October 2002 VA opinions of record.  
The examiner should be asked to 
provide an opinion as to whether it is 
at least as likely as not (a 50 
percent likelihood or more) that the 
veteran has a current hearing loss 
disability which is etiologically 
related to or had its onset in 
service, and should provide an 
explanation for the conclusion 
reached.  

6.  The issue on appeal should then be 
readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
a supplemental statement of the case.  
After the appropriate period of time 
for response, the case should be 
returned to the Board for final 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



